Case: 19-10878   Document: 00515323161   Page: 1   Date Filed: 02/27/2020




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                              United States Court of Appeals
                                                                       Fifth Circuit


                                No. 19-10878
                                                                     FILED
                                                              February 27, 2020
                              Summary Calendar
                                                                Lyle W. Cayce
                                                                     Clerk
BRIDGET ALEX, Individually and on behalf of the Estate of Brandon Alex;
JASHAWN ALEX; MICHAELLE COHEN; ESTATE OF BRANDON ALEX;
DETREASURE COKER,

             Plaintiffs - Appellants

v.

T-MOBILE USA, INCORPORATED; T-MOBILE US INCORPORATED,
formerly known as MetroPCS Communications Incorporated; METROPCS
MIDWAY RD; DEUTSCHE TELEKOM NORTH AMERICA
INCORPORATED; T-SYSTEMS NORTH AMERICA INCORPORATED,

             Defendants - Appellees

************************************************************************


ESTATE OF BRANDON ALEX, through personal representative Detreasure
Coker; DETREASURE COKER, individually and as surviving mother of
Brandon Alex, deceased

            Plaintiffs - Appellants

v.

T-MOBILE US INCORPORATED, formerly known as MetroPCS
Communications Incorporated; T-MOBILE USA, INCORPORATED; T-
SYSTEMS NORTH AMERICA INCORPORATED; DEUTSCHE TELEKOM
NORTH AMERICA INCORPORATED

           Defendants - Appellees
     Case: 19-10878      Document: 00515323161         Page: 2    Date Filed: 02/27/2020


                                      No. 19-10878




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CV-1532
                             USDC No. 3:17-CV-2622


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       This case comes before us a second time after remand to the district
court. See Alex v. T-Mobile USA, Inc., 776 F. App’x 205 (5th Cir. 2019). Brandon
Alex’s family members sued T-Mobile USA, Inc., T-Mobile US, Inc.
(collectively, “T-Mobile”), Deutsche Telkom North America, Inc., and T-
Systems North America, Inc. (collectively, “T-Systems”), alleging that a defect
in their 9-1-1 technology prevented first responders from arriving in time to
save Brandon’s life. Because, as we previously concluded, T-Mobile and T-
Systems are immune under Texas law, we AFFIRM the district court’s
dismissal.
       Seven-month-old Brandon Alex was injured after falling from a daybed.
His babysitter dialed 9-1-1 three separate times, and stayed on an unconnected
line for over thirty minutes. Unable to connect to a dispatcher, Brandon’s
grandmother drove him to an emergency room over an hour after the first 9-1-
1 call. Brandon was pronounced dead shortly after arriving at the hospital.
       Brandon’s family members sued T-Mobile and T-Systems for claims
arising from Brandon’s death. Both Defendants moved to dismiss, asserting



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.


                                             2
     Case: 19-10878          Document: 00515323161            Page: 3      Date Filed: 02/27/2020


                                           No. 19-10878

statutory immunity under Texas law. Although the district court denied those
motions, we reversed on interlocutory appeal and remanded “with instructions
to dismiss the action against T-Mobile.” Id. at 207.
        On remand, Plaintiffs argued that some of their claims survived our
ruling. The district court disagreed. It correctly read our opinion “to mean that
Defendants are statutorily immune from [all of] Plaintiffs’ claims,” and
dismissed all claims against T-Mobile and T-Systems with prejudice. Plaintiffs
now bring this second appeal.
        This court has already held that, under the Supreme Court of Texas’s
decision in City of Dallas v. Sanchez, 494 S.W.3d 722 (Tex. 2016), Plaintiffs
failed to allege proximate cause sufficient to overcome T-Mobile’s immunity. 1
Plaintiffs’ new appeal raises many of the same arguments. Then, as now,
Plaintiffs argued that Sanchez does not require dismissal of each of their
claims. And then, as now, we disagreed—we directed the district court to
“dismiss the action against T-Mobile.” Alex, 776 F. App’x at 207.
        Plaintiffs try to sidestep our prior decision by arguing that we previously
considered only the original complaint, and not the amended complaint. The
amended complaint, however, was part of the record in the first appeal, and
Plaintiffs cited exclusively to it. We still determined that dismissal of “the
action”—not a particular complaint—was required by Texas law. And
Plaintiffs’ allegations in the amended complaint are based on the same causal
theory: that Defendants’ technology caused Brandon’s death because it
prevented him from receiving “timely police and/or EMT assistance.”




        1In Sanchez, two parents alleged that a defect in the City of Dallas’s 9-1-1 system caused their
son’s death by preventing first responders from timely responding to his overdose. The Texas Supreme
Court announced that “the use of property that simply hinders or delays treatment does not actually
cause the injury and does not constitute a proximate cause of an injury.” 494 S.W.3d at 726 (citations
and quotations omitted).

                                                   3
    Case: 19-10878   Document: 00515323161    Page: 4   Date Filed: 02/27/2020


                               No. 19-10878

      Because T-Mobile and T-Systems are immune under Texas law, the
district court did not err in dismissing Plaintiffs’ claims against them—we
affirm.
      AFFIRMED; MOTION TO DISMISS APPEAL AS FRIVOLOUS
DENIED.




                                    4